An action was brought by Theodore O. Loveland and James L. Ricard, doing business as the Brenard Manufacturing Company, to recover of the Korona Jewelry  Music House an amount claimed on certain promissory notes. These notes and an accompanying contract were given for the purchase price of certain Claxtonola phonographs, and the amended answer and cross-petition sets up numerous claimed fraudulent representations made by the agent of the Brenard Manufacturing Company, whereby defendant below was induced to make the purchase.
The trial resulted in a verdict and judgment in favor of the plaintiff for $509.10, and this judgment is sought to be reversed for numerous reasons.
Plaintiff in error contends, among other grounds, that the judgment should be reversed because it is against the weight of the evidence; but the record discloses that a former verdict was rendered in the case against this plaintiff in error, which was set aside by the trial court on the ground that it was contrary to the evidence. One verdict having thus been set aside as being contrary to the evidence, this court is powerless to reverse the judgment on that ground. Cleveland Ry. Co. v. Trendel, *Page 118 101 Ohio St. 316, 128 N.E. 136; Rolf v. Heil, 113 Ohio St. 113,148 N.E. 398.
It is further insisted that the judgment must be reversed because of error in the charge of the court to the jury. At the request of the Brenard Manufacturing Company the court charged the jury before argument that fraud is an affirmative defense, and the proof to sustain it must be clear and convincing. This is an erroneous statement of the law, in so far as the degree of proof is concerned, as has often been held by the Supreme Court and by this court. In Jones, Stranathan  Co. v. Greaves, 26 Ohio St. 2,20 Am. Rep., 752, the Supreme Court held that in the trial of civil actions, where the defense is based on fraud, the issue may be determined by a preponderance of the evidence, and that case has been many times followed.
It is, however, urged that in the general charge the court instructed the jury that the issues could be determined by a preponderance of the evidence, and it is claimed that this would prevent the instruction given before argument from being reversible error. If the court had so charged, the erroneous instruction would not be relieved of its prejudicial character, because the jury would be unable to tell which instruction to follow. In the general charge the court did say to the jury that the burden is upon the defendant to prove the misrepresentations by a preponderance of the evidence, and immediately thereafter used the following language:
"And, as I said a moment ago, it must be proved by a preponderance of the evidence; the proof in that particular to establish fraud or false representations or misrepresentations must be clear and convincing." *Page 119 
We think the instructions on the subject of degree of proof required to establish fraud were erroneous and prejudicial.
In another part of the general charge the court said to the jury, in referring to the degree of proof required, that "the jury must be satisfied." This calls for a higher degree of proof than is required in civil cases. In C., H.  D. Ry. Co. v. Frye,80 Ohio St. 289, 88 N.E. 642, 131 Am. St. Rep., 709, it was held to be misleading and erroneous to instruct the jury that it "must be satisfied by the `preponderance of evidence.'"
The general charge of the court is prejudicially erroneous in the following statement:
"It was the duty of the defendant, therefore, in this case, upon the discovery of any fraud, to take prompt action, and to return to the company these goods, if they were not in accordance with his understanding of the agreement as he had been led to believe by the plaintiff * * *."
This charge puts an undue burden on the defendant below, who was not bound, upon discovery of the fraud, to return the goods to the company. By virtue of the language of Section 8428, General Code, the purchaser would be held to have accepted the goods only if he did any act in relation to them inconsistent with the ownership of the seller, or when, after the lapse of a reasonable time, he retained the goods without intimating to the seller that he had rejected them. The same question was previously before this court in the case of Brenard Mfg. Co. v.Beeckel, 24 Ohio App. 282, 156 N.E. 217.
We have examined the other claimed errors, but find none prejudicial to the plaintiff in error. *Page 120 
However, for the reasons given, the judgment must be reversed, and the cause remanded for a new trial.
Judgment reversed and cause remanded.
CUTHBERT and WILLIAMS, JJ., concur.